                                                                                 U.S. DISTRICT COURT
                                                                             NORTllERN DISTRICTOl'TEXAS
                                                                                       FILED
                      IN THE UNITED STATES DISTRICT OURT
                           NORTHERN DISTRICT OF TEXAS                               JUL 2 3     ;;[)jf)
                               FORT WORTH DIVISION
                                                                              CLERK, U.S. DISTRICT COURT

RAYMUNDO GONZALEZ GARIBAY,                        §                              By·---.l"°k-p•-.•IY.,----
                                                  §
              Movant,                             §
                                                  §
VS.                                               §       NO. 4:19-CV-277-A
                                                  §       (NO. 4:16-CR-049-A)
UNITED STATES OF AMERICA,                         §
                                                  §
              Respondent.                         §


                            MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Raymundo Gonzalez

Garibay, movant, under 28 U.S.C.                      §   2255 to vacate, set aside, or

correct sentence. After having considered the motion,                                its

supporting memorandum, the government's response, the reply, and

pertinent parts of the record in Case No. 4:16-CR-049-A, styled

"United States of America v. Raymundo Gonzalez Garibay," the

court has concluded that the motion should be denied.

                                                 I.

                                           Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On March 16, 2016, movant was named in a one-count

indictment charging him with illegal reentry after deportation,

in violation of 8 U.S.C.              §§   1326(a) and (b)(l)/(2). CRDoc.11.


      'The "CR Doc._" reference is to the number of the item on the docket in the underlying
                                                                                       (continued ... )
On May 23, 2016, the jury returned a verdict of guilty against

movant. CR Doc. 30. The probation officer prepared a presentence

report      ("PSR") reflecting that movant's base offense level was 8

and that a 12-level increase applied for movant's 1986 conviction

of aggravated kidnapping, which did not receive any criminal

history points. CR Doc. 32, ,, 16, 17. Based on a total offense

level of 20 and a criminal history category of V, movant's

guideline imprisonment range was 63-78 months. Id. , 64. Movant

lodged objections, CR Doc. 34, and, with leave of court, a

supplemental objection to the PSR. CR Doc. 44. The probation

officer prepared an addendum to the PSR, CR Doc. 48.

        On September 23 2016, movant was sentenced to a term of

imprisonment of 78 months. CR Doc. 53. Movant appealed and his

sentence was affirmed. United States v. Gonzalez, 698 F. App'x

176 (5th Cir. 2017). His petition for writ of certiorari was

denied. Gonzalez v. United States, 139 S. Ct. 53 (2018).

                                               II.

                                      Grounds of the Motion

        Movant asserts two grounds in support of his motion, worded




        '( ... continued)
criminal case, No. 4: l 6-CR-049-A.

                                                2
as follows:

        Ground One: The government violated movant's fifth
        amendment right to due process, and sixth amendment
        right to effective assistance, by concealing matters it
        was duty bound to disclose concerning the United States
        Sentencing Guidelines § 2Ll.2 (b) (1) (A) (ii) enhancement;
        and, an 8 U.S.C.S. §§ 1326 (b) (1) (1) charge.

        Ground Two: Movant was denied effective assistance of
        counsel in violation of the sixth amendment due to
        trial and appellate counsel's deficient performance
        that prejudiced the defense.

Doc.' 13 at PageID' 98              (restated at PageID 104).

                                                 III.

                                    Standards of Review

A.      28 U.S.C.       §   2255

        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                     United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).            A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"




       'The "Doc.    "reference is to the number of the item on the docket in this civil action.
       3
        The "PageID _"reference is to the page number assigned by the court's electronic filing
system and is used because the printed page numbers on the document filed are not consecutive.

                                                   3
for his procedural default and "actual prejudice" resulting from

the errors.     Shaid, 937 F.2d at 232.

       Section 2255 does not offer recourse to all who suffer trial

errors.    It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.       United States v. Capua, 656 F.2d 1033,

1037   (5th Cir. Unit A Sept. 1981).      In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).        Further, if

issues •are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)    (citing Buckelew v. United States, 575 F.2d 515,

517-18    (5th Cir. 1978)).

B.     Ineffective Assistance of Counsel Claims

       To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

                                    4
Missouri v. Frye, 566 U.S. 133, 147 (2012).   •[A]   court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.•   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.•

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.     Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282     (5th Cir.

2000).

                                IV.

                             Analysis

     In support of his first ground, movant alludes to the

"government's misconduct" interfering with his counsel's ability

                                 5
to make independent decisions about how to conduct his defense.

Doc. 13 at PageID 98. The court cannot discern from movant's

brief, however, the conduct to which he is alluding. As best the

court can tell, movant is complaining about his 12-level

enhancement "for a non-applicable charge" and certain "perjured

testimony." Id. at PageID 117. These are matters that could and

should have been presented on appeal and cannot be presented

here.

        In his second ground, movant complains that he received

ineffective assistance of counsel. Again, the court cannot

discern from movant's brief what he says his counsel did or

failed to do that prejudiced him. The government believes movant

to be arguing that his 1986 conviction for aggravated kidnapping

could not be used against him because he was not immediately

removed following such conviction.• Doc. 15 at 8-9. As the

government recites, movant was removed from the United States

three times after that conviction. Thus, he was deported

subsequent to his conviction for aggravated kidnapping. And, in

any event, his prior conviction for attempted illegal reentry

after deportation, CR Doc. 32                  ~   33, is an aggravated felony that

would provide an independent basis for movant's conviction under



       "This appears to be the case, as movant says that he was "not removed subsequent to conviction
for commission of the alleged aggravated felony conviction." Doc. 13 at Page!D 109.

                                                   6
8 U.S.C.   §§   1326(a) and (b)(2). United States v. Piedra-Morales,

843 F.3d 623, 624-25     (5th Cir. 2016).

       Movant's counsel cannot have been ineffective for failing to

raise frivolous issues. United States v. Kimler, 167 F.3d 889,

893   (5th Cir. 1999); United States v. Rico, 51 F.3d 495, 511 (5th

Cir. 1995). The record reflects in any event that movant's

counsel did raise the issue of whether the aggravated kidnapping

constituted an aggravated felony, acknowledging that the issue

was then foreclosed by circuit precedent. CR Doc. 34.

                                     v.

                                   Order

       The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.     §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

      SIGNED July 23, 2019.



                                                           Judge

                                     7
